Macfarlane, J.
This is a second appeal ik, this case. The opinion in the former appeal is reported, in the 106 Mo. on page 574. The judgment was the'n reversed and the cause remanded with directions to the\ circuit court to enter judgment in favor of plaintiffs for the proper proportion of the amount paid by the purchaser at tax sale for the whole tract, subsequent taxes paid by plaintiff or the purchaser with penalties and interest as provided by section 219, page 1206, 2 Wagner’s Statutes. The amount for which the land was sold at tax sale, and the amount of subsequent taxes paid, with dates . of payment, appeared in the record. The mandate simply requires a calculation of the penalties and interest, required by the stature to be paid, and the proportion thereof chargeable to this land. The court seems to have literally followed the mandate.
On the trial the defendant made objections to the allowance of the amount of taxes paid subsequent to the tax sale, on the ground of some irregularity in the assessment and levy. The. court overruled the objec*549lion for the reason that, under the mandate of the court, these matters were not open to further inquiry. In this the court did not err. On the former trial the validity of the taxes was not questioned, and their legality was adjudicated under the judgment of this court, and the question could not he reopened. Stump v. Hornback, 109 Mo. 277; Hickman v. Link, 116 Mo. 123, and cases cited. Judgment affirmed.
All the judges concur.